Arthur H. Healey, J.,
concurring. I remain convinced that State v. Couture, 194 Conn. 530, 482 A. 2d 300 (1984), cert. denied, 469 U.S. , 105 S. Ct. 967, 83 L. Ed. 2d 971 (1985), was wrongly decided by the majority in that case for the reasons I stated in my dissent in that case. State v. Couture, supra, 566-72B (A. Healey, J., dissenting). My views expressed in Couture, I believe, find support in those set out by the United States Supreme Court in United States v. Young, 470 U.S. , 105 S. Ct. 1038, 84 L. Ed. 2d 1 (1985), handed down after this court’s decision in Couture. In regard to Couture, it is fair to note that an opinion has significance proportioned to the sources which sustain it, and there I pointed out that the Connecticut constitution was nowhere asserted by the *35appellant in that case. State v. Couture, supra, 572A n.2 (A. Healey, J., dissenting). Our state constitution is, however, in fact asserted in this case before us. This distinction, nevertheless, cannot on analysis serve to change the conclusion that Couture was wrongly decided.
On balance, I appreciate the Homeric constitutional enigma that would occur if this appellant, who was tried in the same courtroom, before the same judge, by the same jury, with the same prosecutor as the appellant in Couture, were found, vis-a-vis State v. Couture, supra, to have received a fair trial. This counsels an unhurried assessment of that prospect. One is reminded here of what Justice Felix Frankfurter may have meant when he said: “It is a fair summary of history to say that the safeguards of liberty have frequently been forged in controversies involving not very nice people.” United States v. Rabinowitz, 339 U.S. 56, 69, 70 S. Ct. 430, 94 L. Ed. 653 (1950) (Frankfurter, J., dissenting).
Accordingly, with the ink dry on the companion case of State v. Couture, supra, I concur in the result reached in the case now before us.